Ragan, C.
The county of Cuming brought this suit in the district court of that county against F. W. Ragoss, as principal, and the sureties on his official bond as county clerk, to recover the amount of certain fees which the county alleged Ragoss, during his term of office, had collected for services performed by him as such clerk and had retained in excess of the amount which he was allowed by law to retain for the services performed by him as such clerk. The county had a verdict and judgment, and Ragoss and the sureties have prosecuted to this court petitions in error.
It appears that during the time Ragoss was in office he made up the tax lists for the county, made out the road supervisor’s books, canvassed election returns, and performed other services which, under the law as it then existed, it became his duty to perform without any extra compensation over and above the salary or compensation attaching to the office of county clerk. For these extra services per*37formed by Ragoss he filed his claims with the county clerk of said county. These claims were audited and approved by the county board of said county, warrants drawn therefor in favor of Ragoss on the treasurer .and by him paid. The suit is in effect one by the county to recover back this money unlawfully paid by it to Ragoss for such extra services performed by him. The facts and the questions of law involved are in all respects similar to those involved in the case of Heald v. Polk County, 46 Neb., 28, and following that case the judgment here must be reversed and the cause remanded.
Reversed and remanded.